DETAILED ACTION
 This office Action is in response to the correspondence on 02/08/2022. The substance of applicants’ remarks, filed 02/08/2022 has been carefully considered. Claims 1-20 are pending.


REASONS FOR ALLOWANCE
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Claims 1-20 are allowed.
Upon further consideration and in a view of the limitation, the prior art does not explicitly teach or fairly suggest alone or in combination the following:  
Claim 1 is allowable among other elements and details, but for at least the reason, “in response to determining that the multiphase electric motor is in the low-speed operating range: determining, using the control circuitry, a modified duty cycle for each phase of the multiphase electric motor, wherein the modified duty cycle comprises a nominal duty cycle component and that is modified by a zero-sequence duty cycle component, and wherein the zero- sequence duty cycle component is applied to each phase of the multiphase electric motor and is configured to balance temperature rises of power electronics devices by reducing a maximum junction temperature of a power electronics device among the power electronic devices; and causing, using the control 
Claim 10 is allowable among other elements and details, but for at least the reason, “in response to determining that the multiphase electric motor is in the low-speed operating range: determine a modified duty cycle for each phase of the multiphase electric motor, wherein the modified duty cycle comprises a nominal duty cycle component and that is modified by a zero-sequence duty cycle component, and wherein the zero-sequence duty cycle component is applied to each phase of the multiphase electric motor and is configured to balance temperature rises of power electronics devices by reducing a maximum junction temperature of a power electronics device among the power electronic devices; and cause each modified duty cycle to be applied to a corresponding switch of the corresponding phase of the multiphase electric motor to cause current flow in the corresponding phase”.
Claim 19 is allowable among other elements and details, but for at least the reason, “responsive to the determination that the multiphase electric motor is in the low-speed operating range: means for determining a modified duty cycle for each phase of the multiphase electric motor, wherein the modified duty cycle comprises a nominal duty cycle component and that is modified by a zero-sequence duty cycle component, and wherein the zero-cycle duty cycle component is applied to each phase of the multiphase electric motor and is configured to balance temperature rises of power electronics devices by reducing a maximum junction temperature of a power electronics device among the power electronic devices; and means for causing each modified duty cycle to be applied 
In addition, the Applicants’ replies make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule 37 CFR 1.104(e). Specifically, the substance of applicants’ remarks, filed 02/08/2022, and the amended claims filed 02/08/2022, are persuasive, as such the reasons for allowance are in all probability evident from the record and no statement is deemed necessary (see MPEP 1302. 14).
A further search was conducted which failed to yield any prior art. Therefore, the prior art fails to teach or render obvious these limitations taken within the others in the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD S ISLAM whose telephone number is (571)272-8439.  The examiner can normally be reached on 9:30am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MUHAMMAD S ISLAM/Primary Examiner, Art Unit 2846